Exhibit (10)(e)(iv) SOUTH JERSEY INDUSTRIES, INC. SCHEDULE OF OFFICER AGREEMENTS Pursuant to Rule 12b-31, the following sets forth the material details which differ in the Executive Employment Agreements, the form of which is filed herewith as Exhibit (10)(e)(iii). Name Capacities in Which Served Date ofAgreement Minimum Base Salary Edward J. Graham Chairman, President and Chief Executive Officer, SouthJersey Industries, Inc.; President and Chief Executive Officer, South Jersey Gas 1/1/09 575,000 David A. Kindlick Vice President and Chief FinancialOfficer,South Jersey Industries, Inc.; Senior Vice President and Chief Financial Officer, SouthJersey Gas Company 1/1/09 258,440 Richard H. Walker, Jr. Vice President, General Counsel and Secretary, South Jersey Industries, Inc.; Senior Vice President, General Counsel and Secretary, South Jersey Gas Company 1/1/09 215,220 Michael Renna Vice President, South Jersey Industries, Inc.;President, South Jersey Energy 1/1/09 221,420 Jeffrey E. DuBois Vice President, South Jersey Industries, Inc.; Senior Vice President, Operations & Sales, South Jersey Gas Company 1/1/09 215,490
